PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Jittu, Alexander, I.
Application No. 15/231,029
Filed: August, 8, 2016
For: PAINT/COATING APPLICATOR LOCATING APPARATUS AND METHOD
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed September 7, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the Requirement for Restriction/Election mailed April 9, 2018, which set a shortened statutory period for reply of two (2) months.  No extension of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on June 12, 2018.  A Notice of Abandonment was mailed on October 19, 2018.

A grantable petition under 37 CFR 1.137(a) must be accompanied by: (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of the Response to Restriction requirement filed on October 14, 2020, (2) the petition fee of $1000, and (3) an adequate statement of unintentional delay. 

This application is being referred to Art Unit 1715 for appropriate action in the normal course of business on the reply received October 14, 2020.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-4914.

/ Ramesh Krishnamurthy /
Ramesh Krishnamurthy
Petitions Examiner